Citation Nr: 0519438	
Decision Date: 07/18/05    Archive Date: 07/22/05	

DOCKET NO.  04-30 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for residuals of a right total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from October 1949 to 
October 1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for residuals of a right total knee replacement.  

The Board has granted the representative's motion to advance 
the appeal on the Board's docket based on the veteran's age.  
See 38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) 
(2004).  


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
demonstrate that any numbness of the veteran's right leg or 
foot associated with a VA total right knee replacement is due 
to an unforeseen event or VA fault.  

2.  The competent medical evidence of record does not 
demonstrate that the veteran has any other additional 
disability as the result of VA medical treatment consisting 
of a total right knee replacement.  


CONCLUSION OF LAW

The criteria for an award of compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 as a result of VA 
hospitalization and medical treatment consisting of a right 
total knee replacement are not met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 
3.358 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Before proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the RO provided the veteran with a VCAA notice 
in March 2003.  The timing of the VCAA notice letter complied 
with the requirements of Pelegrini II since it was issued 
before the initial adjudication of the claim.  The March 2003 
letter also complied with the content requirements of a VCAA 
notice.  The letter informed the veteran concerning the 
information and evidence necessary to substantiate his claim 
for benefits under 38 U.S.C. §1151.  The letter explained to 
the veteran which information or evidence it needed from him 
and what he could do to help with the claim.  The RO informed 
the veteran that it would help him obtain private treatment 
records if he completed Release of Information forms that 
would enable the RO to obtain such records on his behalf.  
Copies of the forms were enclosed.  The RO advised the 
veteran as to what VA would do to assist him in the 
development of the evidence to support his claim.  

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the documents 
provided to the veteran in connection with his claim, 
including the rating decision and the statement of the case, 
have had the cumulative effect of informing him of the need 
to submit everything in his possession to VA.  

The duty to assist the veteran has also been satisfied.  All 
relevant medical records have been obtained and have been 
reviewed by both the RO and the Board.  A VA opinion as to 
the medical question that is central to the issue on appeal 
has been obtained.  The Board is not aware of additional VA 
or private medical evidence that is not of record for which 
reasonable procurement efforts have not been made.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  

The veteran's representative has requested that the Board 
remand the veteran's appeal in order to determine whether 
quality-assurance records maintained by VA exist and if so, 
to obtain them for use in deciding the veteran's appeal.  The 
VA's medical quality-assurance program consists of systemic 
health care reviews carried out by or for VA for the purpose 
of improving the quality of medical care or improving the 
utilization of health care resources in VA medical 
facilities.  Such data may relate to the structure, process 
or outcome of health care provided by VA.  See 38 U.S.C.A. 
§ 17.500(c) (2004).  Records and documents associated with 
the quality-assurance program are confidential and privileged 
and may not be disclosed except as provided by law.  See 
38 U.S.C.A. § 5705(a) (West 2002).  

The statute and the VA regulations promulgated thereunder, 
found at 38 C.F.R. §§ 17.500 to 17.511 (2004), contain 
detailed rules regarding the disclosure of quality-assurance 
information both inside and outside VA.  The statute 
specifies that "[n]othing in this section shall be construed 
as limiting the use of records and documents described in 
Subsection (a) of this section within the Department 
(including contractors and consultants of the Department)."  
38 U.S.C.A. § 5705(b)(6) (West 2002).  Construing this 
provision, the VA regulations state that "[a]ccess to 
confidential and privileged quality-assurance records and 
documents within the Department...is restricted to VA 
employees...who have a need for such information to perform 
their Government duties... and who are authorized access by the 
VA medical facility Director, Regional Director, the Under 
Secretary for Health, or their designees, or by the 
regulations in §§ 17.500 through 17.511."  38 C.F.R. 
§ 17.508(a) (2004).  

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 
38 C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  
To the contrary, VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3, pertaining of the development of the 
evidence relating to claims under 38 U.S.C.A. § 1151, 
expressly states that quality-assurance investigative reports 
should not be requested and that copies should not be filed 
in a claimant's claims folder.  Citing 38 U.S.C.A. § 5107, 
the manual states that these reports are confidential and 
cannot be used as evidence in the adjudication of such 
claims.  

The Board believes that the language of 38 C.F.R. § 3.508(a) 
may not be construed to permit the procurement of quality-
assurance records by VA personnel, including adjudication 
personnel, without further authorization.  This is 
particularly so in view of the fact that the regulations also 
specify that efforts must be made to protect the identities 
of peer reviewers and that notice of penalties for 
unauthorized disclosure must be provided.  It is significant 
that no procedures relating to the use and handling of 
quality assurance records during claims adjudication or as to 
any controls that might be placed on relocation to claims 
folders have been established.  The Board does not have the 
authority to invalidate VA regulations or adjudicative 
manuals.  See 38 U.S.C.A. § 7104(c) (West 2002) (the Board is 
bound in its decisions by the regulations of the department 
and instructions of the Secretary).  Furthermore, procurement 
of quality assurance records would necessary entail their 
disclosure to the veteran's representative.  Redisclosure of 
quality assurance records is subject to the disclosure rules 
set forth in regulations §§ 17.500 through 17.511, and no 
specific reference to claims representatives is found 
therein.  See 38 C.F.R. § 17.510 (2004).  Unauthorized 
disclosure may lead to monetary penalties.  See 38 C.F.R. 
§ 17.511 (2004).  

For these reasons, in the absence of any specific provisions 
of the law or regulations that authorize access to quality-
assurance records for adjudicative use, the Board finds that 
it is not required to obtain such records pursuant to the 
duty to assist under the VCAA.  

Legal Criteria

Section 1151 of Title 38 of the United States Code provides 
that where a veteran has suffered an injury or an aggravation 
of an injury as a result of VA hospitalization, medical or 
surgical treatment, or vocational rehabilitation, 
compensation may be paid in the same manner as if such 
disability or death were service connected.  The VA 
previously interpreted § 1151 to require evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseeable event 
as the basis for entitlement to § 1151 benefits.  VA 
regulations containing such requirement were invalidated by 
the United States Court of Appeals for Veterans Claims 
(Court) in the case of Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  That decision was affirmed by both the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 115 
(1994).  

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision, effective November 25, 1991, the date 
of the initial Gardner decision.  60 Fed. Reg. 14,222 (Mar. 
16, 1995).  The interim rule was later adopted as a final 
rule, 61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 
C.F.R. § 3.358(c) (2002).  That regulation provided as 
follows:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination properly 
administered with the express or implied 
consent of the veteran...  

"Necessary consequences" are those which 
are certain to result from, or were 
intended to result from, the examination 
or medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered uncertain 
or unintended solely because it had not 
been determined at the time consent was 
given whether that treatment would in fact 
be administered.  

38 C.F.R. § 3.358(c)(3) (effective May 23, 1996).

Congress subsequently amended 38 U.S.C.A. § 1151, for claims 
filed on or after October 1, 1997, to preclude compensation 
in the absence of negligence or other fault on the part of 
VA, or an event not reasonably foreseeable.  Pub. L. No. 104-
204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 
38 U.S.C.A. § 1151 (West Supp. 2002); see also VAOPGCPREC 40-
97.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

Factual Background

Service connection is currently in effect for flat feet, 
evaluated as 30 percent disabling; disability associated with 
a left hip replacement, evaluated as 20 percent disabling; 
and right ulnar neuropathy, evaluated as 10 percent 
disabling.  

VA medical records show that in June 1999 the veteran 
underwent a right total knee arthroplasty using a subvastus 
approach.  The operative report relates that the veteran had 
a longstanding history of right knee pain and disability 
which continued despite nonoperative management and that 
operative intervention was recommended.  The risks, benefits, 
expected outcomes, and alternatives were explained to the 
veteran, and he clearly consented to the surgery.  No 
complications of the surgery were reported.  An X-ray taken 
during the post-anesthesia recovery on the day of the surgery 
showed that the prosthesis was in good position.  

Hospitalization records show that the veteran's postoperative 
course was complicated by a fall in hemoglobin with 
orthostatic hypotension which was treated with a blood 
transfusion.  The veteran also had persistent low-grade 
fevers after the surgery despite an unremarkable knee wound.  
There was a decrease in renal function.  It was felt that he 
had developed some volume depletion due to poor oral intake 
and other factors.  A poor appetite and mild abdominal 
discomfort were noted.  The veteran was transferred for 
rehabilitation at a VA extended care center.  Examination was 
unremarkable except for a trace crackle at the right base.  
There was no peripheral edema.  The knee incision was clean 
and intact without signs of infection.  The veteran made good 
progress on physical therapy.  At the time of discharge in 
July 1999, the range of motion had improved from 5 degrees to 
95 degrees and he was independent with a rolling walker.  His 
wound had healed satisfactorily.  Previous loose stools had 
resolved.  He continued to have low-grade fevers.  Symptoms 
of chilling appeared to be resolving.  Renal function 
improved and blood pressure increased.  It was thought that 
he may have had some other process contributing to renal 
insufficiency.  The veteran's activity was not specifically 
restricted and his prognosis was good.  

VA outpatient treatment records dated following the surgery 
through July 2004 contain no reference to disability or 
abnormality involving the right knee or to a continuing 
pathology associated with the surgery, such as low-grade 
fevers or decreased renal function. 

In connection with the veteran's claim for benefits under 
38 U.S.C.A. § 1151, received in December 2001, the RO 
requested a medical opinion regarding medical issues 
associated with the § 1151 claim.  The reviewing physician 
stated that there was no evidence of fault or carelessness on 
the part of VA during the surgery or after the treatment and 
that there had been no event that was not reasonably 
foreseeable (that is, an accident).  With regard to the 
veteran's complaint of numbness of the right lower leg and 
foot, the physician stated that some superficial skin 
numbness is common after surgery as the small sensory nerves 
in the skin are cut during the procedure.  With respect to 
inability to bend the right knee, the physician stated that 
the discharge summary showing flexion in the right knee to 95 
degrees was very acceptable after a total knee replacement.  
He noted that an outpatient orthopedic clinic note of June 
2003 recorded a right knee flexion at 90 degrees.  The 
physician stated that if there was less motion than that 
currently, it was the result of the veteran's activity, not 
the surgery.  With respect to unsteadiness of gait and a 
limp, the physician noted that the veteran's gait was 
reported to be normal in June 2003 and that no limp was noted 
in other clinic visits. 

Analysis

Since the appellant's claim for compensation under 
38 U.S.C.A. § 1151 was filed after October 1, 1997, it must 
be adjudicated in accordance with the version of the statute 
that went into effect on that date.  To satisfy the 
entitlement criteria set forth in that section, the evidence 
must show that a disability resulted from VA treatment and 
was due to an unforeseen event or VA negligence.  The 
critical findings required for an award under § 1151 are that 
there be a "qualifying additional disability" or death and 
that such disability or death be due to an unforeseen event 
or VA negligence.  Adjudication of the claim therefore 
requires determinations as to the existence of a disability, 
causation and fault.  

The veteran has contended in his claim and in various other 
statements submitted in connection with his claim that after 
the knee replacement surgery he continued to be sick with 
fevers and digestive problems.  He states that he has 
continued to have a dead feeling in the area between the 
right knee and foot and on the bottom of the right foot and 
that he is unable to bend the knee properly.  He claims that 
as a result of inability to bend the knee he has difficulty 
performing functions such as cutting his toenails or getting 
in and out of cars and needs help getting up.  He states that 
he is unsteady on his feet and must use a cane to walk.  He 
relates that he has experienced much pain, stress and 
depression as a result of his knee problems.  

The veteran claims that he has experienced numbness of the 
right lower leg and foot as a result of the knee replacement 
surgery.  The numbness is not specifically documented in 
available medical records but the VA reviewing physician 
accepted the veteran's report that it exists.  To the extent 
that such numbness is present, such numbness, in the opinion 
of the reviewing physician, is common after the surgery due 
to the cutting of small sensory nerves in the skin.  
Accordingly, that symptom may be deemed to constitute an 
additional disability related to the medical treatment, but 
the additional requirement that such additional disability be 
due to an unforeseen event or VA negligence is not satisfied.  
An unforeseen event is an accident, and the VA physician has 
stated that no accident occurred.  Likewise, the reviewing 
physician concluded that no VA fault or negligence was in 
evidence.  To the contrary, the numbness was characterized as 
common.  The September 2003 VA medical opinion is entitled to 
substantial weight in adjudicating the present claim since it 
is not ambivalent, was based on a full examination of the 
record, and includes the basis for the stated conclusions.  
See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 
5 Vet. App. 140 (1993); and Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The September 2003 opinion is not 
contradicted by any other evidence in the record. 

With the exception of numbness, the evidence does not 
demonstrate that the veteran experienced any additional 
disability as the result of the June 1999 right knee 
replacement surgery.  X-rays taken on the day of the 
procedure showed that the prosthesis was positioned properly.  
No problems in the placement of the unit or complications 
associated with surgery were recorded in the surgical report.  
After the surgery, the veteran was referred for a period of 
rehabilitation which brought an increase in the range of 
motion of the knee from 5 degrees to 95 degrees and the 
veteran was ambulatory with a walker.  The various non-knee 
medical problems reported in the medical records immediately 
after the surgery were largely resolved at the time of 
discharge; in any event, no chronic systemic problems related 
to the surgery have been documented at any time since the 
hospitalization.  

With respect to the specific functional deficits claimed by 
the veteran, such as inability to bend the knee and problems 
with walking, the record does not confirm the degree of 
impairment claimed.  No alteration of gait has been 
documented; in fact, his gait was reported as normal in 
medical records dated four years after the surgery.  
Likewise, limitation of motion to the degree claimed is not 
documented, and the VA physician who reviewed the veteran's 
records in September 2003 characterized the 95 degrees of 
flexion reported shortly after the surgery as "very 
acceptable."  

The only other statements of medical opinion in the record 
are those of the veteran himself.  It is clear that the 
veteran is sincere in his beliefs, but his allegations 
regarding medical matters are of no value in deciding the 
appeal since he is not a medical professional.  The law is 
well established that a lay person can provide probative 
eyewitness evidence of visible symptoms but is not competent 
to provide evidence as to matters requiring specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
Court has stated that "[l]ay hypothesizing, particularly in 
the absence of any supporting medical authority, serves no 
constructive purpose and cannot be considered by the Board."  
Hyder v. Derwinski, 1 Vet. App. 221, 222 (1991).  

On the basis of all the evidence of record, the Board must 
find that to the extent that numbness of the right leg and 
foot may be present, that impairment was not the result of an 
unforeseeable event or VA fault or negligence.  The Board 
further finds that the veteran has no additional documented 
disability that is shown to be associated with his June 1999 
total right knee replacement.  

Consequently, the preponderance of the probative evidence of 
record is against the veteran's claim.  Where the positive 
and negative evidence is not in relative equipoise, the 
benefit of the doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 
Vet. App 49 (1991).  




ORDER

Compensation under 38 U.S.C.A. § 1151 (West 2002) for 
residuals of a right total knee replacement is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


